Title: To Thomas Jefferson from Peter Carr, 29 May 1789
From: Carr, Peter
To: Jefferson, Thomas



Dear Uncle
New York. May 29. 89.

Your two letters of August 10. 87 and August 6th. 88 came to hand some time in November last; they should have been immediately  answered, had not a long and severe indisposition prevented me: When my health would have permited, the season was so far advanced, that I thought it better to wait till this time.
The spring vacation at Wm. & Mary has given me an opportunity of spending some time here; with the advice of Mr. Madison in my reading, and the advantage of attending the debates of the two houses, I hope it will not pass unprofitably. Thos. Randolph of Tuckhoe (whom I find extremely intelligent and cleaver) lives with me. He intends to remain here till October, and then return to Virginia. If Mr. Madison approves of it I mean to stay with him; the difference between this place and Wmsburg. with respect to expence will be little; and the advantages to be gained here great. I hope therefore he will not object. Before I left Virginia it was said you had sail’d for America, accompanied by your daughters. Would to god, it were so! but Mr. Madison tells me there is no probability of it this summer at least.
Your sentiments with regard to Mr. Wythe, and the attention which ought to be paid to his precepts perfectly coincide with mine; his public avocations have lately taken up much of his time: so that my attendance on him has not been such as I could have wished. However I have attended to those things which he advised, and taken his counsel whenever I had doubts. The mode of education which he pursues, and to which he is so much attached, is in a measure fallen into disuse, and for my own part I think not entirely without reason. Might not a great part of that time which he bestows on the dead languages, be better employed on the modern languages, natural history, and the Mathematics? I really think it might. Mr. Randolph tells me he has known surprising advantages result from the latter plan. I would not be understood to hint, however, that a knowledge of the Ancient languages is altogether useless. I only mean to suggest a doubt whether that strict and constant attention is necessary, and whether part of it might not be better applied.
I receiv’d in your last letter a catalogue of books, and you mention that there are many of them in my fathers library. I have examined and find there is not one mentioned in your catalogue among them. Your reasons for declining the Italian (although I think it a delightful language) are so conclusive that I have laid it aside. I am well convinced of the utility of the Spanish, and shall endeavour to acquire a competent knowledge of it. In the pronunciation  I fear I shall be deficient, as I have met with no person who professedly teaches it.
Mr. Smith gives very favourable accounts of Dabney’s genius and dispositions. Saml. is at Wm. & Mary-not bright-but I hope not destitute of genius. Remember me to my Cousins, and Believe me to be Dr Sir, Your dutiful nephew, and affectionate friend,

Peter Carr

P.S. I was born the 2d. of January 1770.

